department of the treasury internal_revenue_service washington d c tax mxempt and government entities division uniform issue list dec 24v512028 se tep lat legend taxpayer bank m account a amount amount amount amount bank n bank o bank p dear this letter is in response to a ruling_request submitted by your authorized representative dated date as supplemented by additional information dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested the taxpayer maintained account a an individual_retirement_account ira under sec_408 of the code with bank m the taxpayer is a widow who until her husband's death in depended on him to handle the family’s financial affairs the taxpayer went to bank m with the intention of closing account a and depositing the proceeds with another financial_institution in order to generate a greater rate of return the taxpayer was not aware that the withdrawal was being made from an ira and bank m did not make her aware of this fact on date the taxpayer withdrew amount from account a which represented a total_distribution bank m distributed the funds to the taxpayer in three checks on the same date the taxpayer deposited amount into a new account at bank n amount into a new account at bank o and amount into an existing account at bank p three accounts were non-ira accounts and remain intact at the banks where they were deposited all the taxpayer became aware of the mistake in date when during the preparation of her tax_return her form 1099-r was discovered by her account based on the above facts and representations you request that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount because the failure to waive such requirement would be against equity or good conscience code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines and provides the rules applicable to ira_rollovers code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the taxpayer intended to change investments by withdrawing the assets of account a the taxpayer was unaware that account a was an ira and was not informed of this fact by bank m the transferred assets have remained in the non-ira accounts since their deposit therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from account a the taxpayer is granted a period of days from the issuance of this letter_ruling to rollover amount into an ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto ‘ this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent if you have any questions please contact iii a sincerely c bh wathen’ carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
